tax_exempt_and_government_entities_division date release number release date date uil code legend org organization name address department of the treasury internal_revenue_service exempt_organization examination_division pennsylvania street ms indianapolis in taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination jason alexander revenue_agent exempt_organization examination letter catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx 20xx 20xx legend org organization name bm-4 bm-1 bm-3 bm-2 xx date xyz state bm-5 3rf city city board members issues is org operated exclusively for an exempt_purpose under sec_501 facts org is currently exempt under sec_501 and organized as a non-profit corporation in the state of xyz the board_of directors has never held a meeting and consists of individuals bn-1 bm-2 bm-3 bm-4 and bm-5 bm-2 and bm-1 are husband and wife bm-3 is the mother of bm-1 and an employee of org bm-1 and bm-2 stated that they made all decisions on the operations without board input or knowledge during the period 20xx through 20xx bm-2 and bm-1 operated org as a personally owned business they used the assets and income of org to pay personal expenses and have stated that they thought that they were the owners and entitled to the proceeds during 20xx bm-2 and bm-1 did not take a salary or report other income from org during 20xx and 20xx they took a salary and received a w-2 but did not fully report other cash taken or expenses paid_by org personal expenses paid_by org included insurance utilities on the personal home cable at the personal home the purchase of vehicles titled to the individual repairs on the vehicles cash advances at a casino cashed checks at a local gas station and food purchases at times and in quantities for personal_use some of the payments can be traced to a specific individual and other_payments were for their joint benefit none of the payments were approved by the board_of directors or reported as income some of the expenditures were listed as a loan on the books but no board approval existed no loan documents existed no interest was accrued and no payments were made in periods prior to and including 20xx a gl account labeled owner's draw’ included expenses and amounts paid_by org on behalf of bm-2 and bm-1 in addition several assets on the books were in fact in the name of bm-2 and bm-1 and included personal_use vehicles and other assets not used in the exempt activity this initial_amount was not authorized by the board and was not reported as income no loan documents exist and no payments were made in later years the gl account was labeled due to from bm-1 the starting balance was dollar_figure after adjusting for assets listed on the books and purchased by org but titled and owned by bm-2 and bm-1 although the prior periods were not form 886-aev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayet explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx 20xx 20xx audited the balance_sheet as of january 20xx was audited and the corrections made relate to verified assets and the liability balance as of that date in 20xx when bm-2 and bm-1 were not taking a salary it increased by dollar_figure this amounted to of the total income for the year during 20xx and 20xx the amount increased by dollar_figure and dollar_figure just over of the income each year in addition to the reported wages paid in those years there is no reasonable plan to pay this debt and no interest has been accrued the debt principle accounted for over of the total assets at the end of 20xx total amount income income bm-1 bm-2 joint starting balance 20xx 20xx 20xx totals total assets loan of assets mutual amounts include any amounts that cannot be traced by signature to a specific individual amounts used to purchase goods titled to both individuals and expenses for the joint marital home bm-2 and bm-1 were married and living together in the marital home for the entire period up through the date of the audit april 20xx and shared in the benefit from the joint maintenance interest on the amounts taken for personal_use should apply at a fair market rate since no investigation of credit was made and no formal loan exists the prime rate is used the prime rate on the last day of the year is used for the stream of payments received and for the outstanding balance due from prior periods interest due through october 20xx bm-1 bm-2 joint rate 20xx 20xx 20xx 20xx total form 886-aev department of the treasury - internal_revenue_service page -2- ‘form 886a name of taxpayet explanation of items department of the fey - internal_revenue_service schedule no or exhibit year period ended december org 20xx 20xx 20xx bm-2 and bm-1 were employed full time at org for 20xx 20xx and 20xx during 20xx they had no salary for 20xx and 20xx a reasonable salary was paid and reported on form_w-2 for each even though no board authorization was made org provides daycare for the community of city xyz approximately of the area is below the state poverty_line and almost all of the organization’s income is from xyz state payments for children with parents on public assistance bm-2 and bm-1 have submitted a statement that they believed org was their personal business and they had a right to the proceeds law an organization exempt from tax under sec_501 must be exclusively engaged in an exempt_purpose and no part of the net_earnings of which inures to the benefit of any private shareholder or individual’ revenue regulation sec_1 c -1 c states that if the net_earnings inure to a private_shareholder_or_individual the organization is not exclusively engaged in an exempt_purpose 412_f2d_1197 ct_cl - clearly states that the prohibition on inurement is absolute that undocumented loans and payments to or for the benefit of private shareholders is inurement and that reasonable_compensation is not a defense or excuse for unauthorized or irregular transactions government position org was operated for the benefit of bm-2 and bm-1 bm-2 and bm-1 had control_over org and utilized that control for financial gain that was not authorized by the board or reported as income as such org does not qualify as exempt under sec_501 and should submit a form_4120 starting with the tax_year beginning january 20xx furthermore the excess_benefit received by bm-2 and bm-1 must be corrected by repayment of the principle and interest the tax_year that the balance was outstanding the joint expenses including the balance from prior periods with the interest rate from december 20xx are treated interest shown is current as of october 20xx as joint_and_several liabilities interest charged is based on the prime rate in effect on the closing day of total amount for correction bm-1 bm-2 form 886-acrev department of the treasury - internal_revenue_service page -3- schedule no or exhibit year period ended december 20xx 20xx 20xx ‘form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org joint_and_several total due in addition any payments made in 20xx and 20xx must be corrected as well however at the time of the audit returns were not complete for the year 20xx and 20xx is not yet closed taxpayer position the taxpayer position is not known at this time and is to be provided conclusion org is not operated exclusively for an exempt_purpose and is revoked effective january 20xx form_1120 is required for the tax_year 20xx and all subsequent years correction for excess_benefit must be made for the years 20xx 20xx and 20xx in the total amount of dollar_figure as of october 20xx form 886-a crev department of the treasury - internal_revenue_service page -4- department of the treasury internal_revenue_service exempt_organization examination_division pennsylvania street ms indianapolis in legend org organization name uil address address org address dear person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court this is a final adverse determination_letter which revokes org tax exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective from january 20xx we have made this determination for the following reasons organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 during 20xx 20xx and 20xx we have determined that your net_earnings inured to the benefit of your founders by regularly paying personal expenses and by funding no- interest personal loans not contemporaneously recorded as expenditures_for salary or compensation and without authorization by the board_of directors the funds inuring to your founders were substantial in comparison to your total expenditures and were multiple or repeated over a pattern of years you have not implemented safeguards to prevent a recurrence of funds inuring to your founder as such you have not operated exclusively for exempt purposes and have operated for the benefit of private interests of individuals in contravention of the requirements of c -1 d i contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations
